Citation Nr: 0126259	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 11, 1996, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD, effective from March 11, 1996.  In July 2001, a hearing 
was held before this Board Member. 

The veteran also appealed the issue of entitlement to a 
disability rating higher than 70 percent for his PTSD.  
However, he indicated at his hearing that he wished to 
withdraw this issue from his appeal, and he submitted a 
signed statement to that effect.  Therefore, this issue is 
not before the Board.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on March 11, 1996.

2.  The veteran did not file a formal or informal claim for 
disability compensation for PTSD prior to March 11, 1996. 

3.  The first medical evidence showing a conclusive diagnosis 
of PTSD was in 1996. 


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than March 11 1996, for the grant of service connection for 
post traumatic stress disorder (PTSD).  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the veteran's claim for an earlier effective date.  
However, in reaching this conclusion, it must be stressed 
that no inference should be drawn that the Board is stating 
that there are no circumstances under which the VCAA would 
not be applicable to an earlier effective date claim; it is 
just not applicable to the claim presented in this particular 
case.  Cf. Holliday v. Gober, 14 Vet. App. 280 (2001).  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  As discussed below, the RO fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision on this claim because 
all notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

With respect to VA's duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete his claim for benefits.  The statement 
of the case (SOC) issued in November 1998 and the 
supplemental statement of the case (SSOC) issued in December 
1999 informed the veteran of the type of evidence needed to 
substantiate his claim for an earlier effective date.  The 
veteran was asked at his personal hearing for complete 
information as to where he had been treated for his PTSD and 
when he had filed a claim for compensation for this condition 
(i.e., information needed to support his claim).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the SOC and SSOC informed the veteran of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection when an 
effective date of the date of receipt of the claim has been 
assigned.  As discussed more fully below, the effective date 
of an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (emphasis added).  Therefore, even if 
evidence did exist pre-dating the claim that showed service 
connection was warranted for PTSD, it is legally impossible 
to get an effective date any earlier than the date the claim 
was ultimately received.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2).  In this case, there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved.  In other words, 
there is no evidence that could be obtained that would have 
any effect on the outcome of this claim.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" (of which there is none) to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. 
§ 20.1102.  

B.  Legal Analysis

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issue being decided is discussed 
below.  

The veteran first filed claims for disability compensation, 
including PTSD, on March 11, 1996.  An October 1998 rating 
decision granted service connection for PTSD, effective from 
March 11, 1996, which was the date of receipt of claim.  In 
his notice of disagreement, the veteran requested an earlier 
effective date for the grant of service connection for PTSD, 
arguing that hospitalization in 1973 or 1974 at a VA medical 
facility for symptoms such as anxiety attacks, depression, 
and alcoholism, was hospitalization for PTSD, even though VA 
did not diagnose it as such at that time. 

In his substantive appeal, the veteran argued that his VA 
hospitalization in 1974 was sufficient to constitute an 
informal claim under either 38 C.F.R. §§ 3.155 or 3.157.  In 
an April 1999 statement, he argued that the effective date 
for the grant of service connection for PTSD should be in 
1981 when he sought treatment at the Vet Center.  In December 
1999, the veteran submitted records for VA hospitalization 
and treatment in 1974 for chronic alcoholism.  He argued that 
he was really suffering from PTSD when hospitalized in 1974.  
He again argued that this period of hospitalization should be 
considered as an informal claim.  At his hearing in July 
2001, the veteran presented these contentions to this Board 
Member.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added). 

The veteran first filed a formal claim for service connection 
for PTSD on March 11, 1996.  Entitlement to service 
connection for PTSD requires, among other things, medical 
evidence that the veteran actually has PTSD.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App 128 (1997).  
This was first shown by various medical records dated in 
1996.  Pursuant to 38 C.F.R. § 3.400, he is not entitled to 
an effective date any earlier than March 11, 1996, for the 
grant of service connection for PTSD.  The pertinent question 
is whether an informal claim for service connection for PTSD 
was received by VA prior to March 11, 1996.  

The only communications from the veteran predating his formal 
claim in 1996 concerned his receipt of educational benefits 
and are dated between 1971 and 1978.  None of these 
statements raised a claim for service connection for an 
acquired psychiatric disorder.  His statements prior to 1996 
showed no clear intent on his part to request entitlement to 
service connection for any psychiatric condition, including 
PTSD.  None of these statements contained any allegations 
that he had a psychiatric condition as a result of his 
military service.  There was, therefore, nothing that VA 
could construe as "evidencing a belief in entitlement" to 
compensation for a psychiatric condition.  

The Board does not doubt that the veteran was suffering from 
symptoms indicative of a psychiatric disorder long before 
PTSD was officially diagnosed - perhaps, as he argues, as 
early as the 1970s.  The 1974 VA hospitalization records and 
the 1981 Vet Center records certainly support a conclusion 
that there was some psychiatric pathology present long before 
he filed a claim in 1996.  

However, VA records will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  In 
this case, before the claim filed in 1996, a formal claim for 
compensation for PTSD had not been allowed, and the veteran 
had not been granted service connection for this disorder.  
See Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since 
there had not been a prior allowance or disallowance of a 
formal claim for compensation for PTSD, VA records could not 
be accepted as an informal claim under 38 C.F.R. § 3.157.  
See also Servello, 3 Vet. App. at 199 (38 C.F.R. § 3.157(b) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted) (emphasis added); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (because the appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records cannot be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a 
claim for service connection for the claimed condition, and 
any examination reports could not be accepted as an informal 
claim).  

Furthermore, the 1974 VA hospitalization records only showed 
diagnosis of chronic alcoholism, and the 1981 Vet Center 
records contained no diagnosis of a psychiatric disorder.  
The fact that the veteran was treated for certain symptoms 
does not warrant assignment of an earlier effective date.  
Although the VA and Vet Center records showed treatment for 
various complaints that the veteran now ascribes to his PTSD, 
diagnosis of any chronic psychiatric disorder was not 
rendered at that time.  It is undisputed that he did not file 
a specific claim for service connection for PTSD at any time 
prior to March 11, 1996, and the medical evidence did not 
show that he had PTSD prior to 1996.  Therefore, the VA 
records dated prior to receipt of the veteran's claim in 1996 
cannot be accepted as an informal claim for benefits.

Furthermore, even assuming for the sake of argument that the 
complaints or symptoms shown in the veteran's VA and/or Vet 
Center records were sufficient to raise an informal claim for 
service connection for PTSD, the evidence did not show that 
he actually had this condition until 1996 - a date subsequent 
to the filing of his claim in March 1996.

38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  There was no such 
document submitted in this case prior to March 11, 1996.  An 
informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  None of the evidence of record 
prior to 1996 (the veteran's statements, his service medical 
records, or even the report showing he was admitted to a VA 
facility in 1974) identified a benefit sought or any 
intention on the part of the veteran to seek service 
connection for PTSD.  The veteran is arguing, in essence, 
that the RO should have predicted that he wanted to file such 
a claim based on information contained in his VA records or 
based on the symptoms for which he was seeking treatment.  
The mere presence of medical evidence showing that the 
veteran was treated for complaints perhaps indicative of a 
psychiatric disorder (although not diagnosed as such at that 
time) does not establish an intent on the part of the veteran 
to seek service connection for a particular condition.  See 
Brannon.


Although the Board is sympathetic to the veteran's situation 
and recognizes that he was disabled, to some degree, by 
psychiatric symptoms long before 1996, after a thorough 
review of the evidence of record, the Board concludes that he 
did not submit an informal claim for service connection for 
PTSD at any time before he filed his formal claim on 
March 11, 1996, which was more than one year after his 
separation from active service.  In light of the foregoing, 
the Board concludes that an effective date earlier than 
March 11, 1996, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 


ORDER

Entitlement to an effective date earlier than March 11, 1996, 
for the grant of service connection for post traumatic stress 
disorder (PTSD) is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

